Case 18-33296-jal         Doc 24     Filed 04/22/21     Entered 04/22/21 11:40:49         Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 In Re:                                               Case No. 18-33296

 Mildred Ann Grant                                    Chapter 13

 Debtor(s).                                           Judge Joan A. Lloyd

  ORDER SUSTAINING MOTION FOR RELIEF FROM AUTOMATIC STAY AS TO
       PROPERTY KNOWN AS A 2015 JEEP GRAND CHEROKEE - VIN
                        1C4RJFBG7FC764534

          For good cause shown, Fifth Third Bank, N.A. (“Movant”) Motion for Relief from Stay

is hereby granted.

          The Court finds that the Movant filed a motion that requested Relief from Stay as it

relates to the property described as a 2015 JEEP GRAND CHEROKEE - VIN

1C4RJFBG7FC764534 (the “Property).

          The Court further finds that the Trustee has not filed a written objection to the taking of

the proposed action.

          The Court further finds that the Debtor has not filed a timely written objection to the

taking of the proposed action.

          Therefore, pursuant to 11 U.S.C. §362, it is ORDERED that the stay issued in this action

be terminated with respect to the Movant, its successors and assigns.

          The Movant is hereby permitted to take any and all actions necessary to accelerate the

balance due on the obligation, to repossess the collateral, to sell the Property in accordance with

state law, to apply the net proceeds to this obligation, and to otherwise exercise its contractual

and state law rights as to the Property.
Case 18-33296-jal      Doc 24     Filed 04/22/21    Entered 04/22/21 11:40:49           Page 2 of 2




       The stay shall remain terminated in the event the Debtor converts to a different chapter

until the Bankruptcy Code.

       This is a final and appealable order.

       IT IS SO ORDERED.



 Submitted by:                                                  Dated: April 22, 2021


 /s/ Molly Slutsky Simons
 Molly Slutsky Simons (97962)
 Sottile & Barile, Attorneys at Law
 394 Wards Corner Road, Suite 180
 Loveland, OH 45140
 Phone: 513.444.4100
 Email: bankruptcy@sottileandbarile.com
 Attorney for Movant

Copies to:

Micah Daniels
401 West Main St, Suite 801
Louisville, Ky 40202
micah.daniels@thatlawlady.com
Attorney for Debtor

William W Lawrence
310 Republic Plaza
200 S. Seventh St
Louisville, KY 40202
ECF@louchapter13.com
Chapter 13 Trustee

Asst. U.S. Trustee
Office of the U.S. Trustee
601 West Broadway #512
Louisville, KY 40202
ustpregion08.lo.ecf@usdoj.gov

Mildred Ann Grant, Debtor
1333 S. 26th St
Louisville, KY 40210
